Filed 2/11/16 P. v. Reveles CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B265177

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA032952)
         v.

RENE REVELES,

         Defendant and Appellant.


         APPEAL from an order denying an application for relief brought under
Penal Code Section 1203.4 of the Superior Court of Los Angeles County,
Yvonne T. Sanchez, Judge. Affirmed.
         Siri Shetty, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                             _________________________
          Defendant and appellant, Rene Reveles appeals from the denial of his petition for
dismissal under Penal Code Section 1203.4.1 For the reasons stated below, we affirm.
                        FACTUAL AND PROCEDURAL HISTORY
          On April 15, 1996, Reveles pled no contest to a charge of first degree burglary.
The judge sentenced Reveles to the mid-term of four years, suspended execution of that
sentence, and placed him on probation for a period of three years, with a number of terms
and conditions.
          On or about July 8, 1998, Reveles failed to appear in court and his probation was
revoked and a bench warrant issued. On November 30, 1998, Reveles appeared in court
and the bench warrant was recalled, probation remained revoked and the matter was
continued for a probation violation hearing. On January 15, 1999, Reveles appeared in
court and admitted the probation violation. The trial judge found Reveles in violation of
probation, but reinstated his probation subject to additional terms and conditions. There
is no further evidence in the record that Reveles did not complete his probationary term.
          On April 13, 2015, Reveles submitted a petition for dismissal. On that form,
petitioner listed his address as the Federal Correctional Institution in Herlong, California.
In conjunction with that petition, Reveles submitted a statement of assets, a declaration
regarding his ability to pay for the petition and order for expungement, and a motion for
appointment of counsel. In his motion for appointment of defense counsel, petitioner
stated that he “is a Federal inmate and is still serving a Sentence . . . .” Petitioner also
expressly waived his right to appear and to have an attorney present, if there were such
rights.
          On June 4, 2015, the court heard the petition. Defendant was represented by
counsel and he argued that the defendant had not been sent to state prison on the charge
on which he sought dismissal. Despite that fact, the court still found him ineligible and
denied his petition. Defendant filed a timely notice of appeal.



1
          All further statutory references are to the Penal Code unless otherwise indicated.

                                                2
                                      CONTENTIONS
       After examination of the record, appointed appellate counsel filed an opening brief
which raised no issues and requested this court to conduct an independent review of the
record. By notice, the clerk of this court advised Reveles to submit within 30 days any
contentions, grounds of appeal or arguments he wished this court to consider. On
January 4, 2016, Reveles submitted a supplemental brief. He asserts that he was never
sent to state prison for case number VA032952 and, therefore, remand is warranted for
the trial court to reconsider his petition.
                                   REVIEW ON APPEAL
       We have examined the entire record and reviewed the relevant authority. As
expressly provided in Penal Code Section 1203.4, the right granted under this provision is
not available if the defendant is then serving a sentence for any offense. (Pen. Code,
§ 1203.4.) As admitted by petitioner, he is currently serving a federal sentence. We are
satisfied that counsel has complied fully with counsel’s responsibilities. (Smith v.
Robbins (2000) 528 U.S. 259, 278-284; People v. Wende (1979) 25 Cal.3d 436, 443.)




                                              3
                                    DISPOSITION
      The order is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                       JONES, J. 

We concur:



             EDMON, P. J.




             ALDRICH, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            4